FILED
                            NOT FOR PUBLICATION                             SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CURTIS BARNETTE JOSHUA,                          No. 09-56275

               Petitioner - Appellant,           D.C. No. 5:07-cv-00978-VAP

  v.
                                                 MEMORANDUM *
TIMOTHY E. BUSBY, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                          Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       California state prisoner Curtis Barnette Joshua appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Joshua contends that there was insufficient evidence to prove that he made a

criminal threat within the meaning of California Penal Code section 422 because

the evidence did not establish that the victim was in sustained fear for her safety.

The state court’s determination that there was sufficient evidence to support the

criminal threat conviction was not contrary to, or an unreasonable application of,

clearly established federal law as determined by the Supreme Court. See 28 U.S.C.

§ 2254(d)(1); Jackson v. Virginia, 443 U.S. 307, 319 (1979).

      We construe Joshua’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-

1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                           2                                    09-56275